Name: Commission Regulation (EC) No 1034/2001 of 29 May 2001 amending Regulation (EC) No 6/2001 laying down detailed rules for the application of Council Regulation (EC) No 1804/98 as regards the opening of a tariff quota for imports of residues from the manufacture of starch from maize falling within CN codes 23031019 and 23099020 and originating in the United States of America
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy;  trade;  EU finance;  America
 Date Published: nan

 Avis juridique important|32001R1034Commission Regulation (EC) No 1034/2001 of 29 May 2001 amending Regulation (EC) No 6/2001 laying down detailed rules for the application of Council Regulation (EC) No 1804/98 as regards the opening of a tariff quota for imports of residues from the manufacture of starch from maize falling within CN codes 23031019 and 23099020 and originating in the United States of America Official Journal L 144 , 30/05/2001 P. 0021 - 0022Commission Regulation (EC) No 1034/2001of 29 May 2001amending Regulation (EC) No 6/2001 laying down detailed rules for the application of Council Regulation (EC) No 1804/98 as regards the opening of a tariff quota for imports of residues from the manufacture of starch from maize falling within CN codes 2303 10 19 and 2309 90 20 and originating in the United States of AmericaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1804/98 of 14 August 1998 establishing an autonomous duty applicable for residues from the manufacture of starch from maize falling within CN codes 2303 10 19 and 2309 90 20 and introducing a tariff quota on imports of residues from the manufacture of starch from maize (corn gluten feed) falling within CN codes 2303 10 19 and 2309 90 20 originating in the United States of America(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 6/2001(2) opened a tariff quota for residues from the manufacture of starch from maize originating in the United States of America from the fifth day following the date of the decision of the WTO Dispute Settlement Body acknowledging that the safeguard measure applied by the United States in the form of a quantitative restriction on imports of wheat gluten originating, inter alia, in the Community was incompatible with the WTO Agreements. That decision was taken on 19 January 2001. Therefore, the quota was opened on 24 January 2001.(2) In the light of the knowledge of the definitive date of the opening of the quota, the quota amount should be modified pro rata to the length of time during which it will be open, namely 128 days from 24 January 2001 to 31 May 2001. Therefore, the amount of the quota should be modified to 128/365ths of the quantity of the 2730000 tonnes foreseen in Council Regulation (EC) No 1804/98 for a full quota year, which is 957370 tonnes.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 6/2001 is replaced by the following: "ANNEX>TABLE>"Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 233, 20.8.1998, p. 1.(2) OJ L 2, 5.1.2001, p. 4.